      Case 3:19-cr-00260-K Document 36 Filed 12/16/20        Page 1 of 1 PageID 70

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS,                                              §     CASE NO.:3:19-CR-260-K (01)
                                                 §
SAMUEL STEVEN CALDERON-                          §
PORTILLO                                         §


             ORDER ACCEPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
                      CONCERNING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding

Entry of a Plea of Guilty, the Consent of the defendant, and the Report and

Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,

and no objections thereto having been filed within fourteen days of service in

accordance with 28 U.S.C. ' 636(b)(1), the undersigned District Judge is of the opinion

that the Report and Recommendation of the Magistrate Judge concerning the Plea of

Guilty is correct, and it is hereby accepted by the Court.      Accordingly, the Court

accepts the plea of guilty and Plea Agreement    and   the Defendant is hereby adjudged

guilty.    Sentence will be imposed in accordance with the Court=s scheduling order.

          SO ORDERED.

          Signed December 16th, 2020.




                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
